DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 6/23/2021 is acknowledged.
Claim 24 is a new claim that is misidentified as an original claim, and was not an active claim at the time of the restriction.  Claim 24 is restricted from Group I, claims 1-9 in that it is a monomer, not the elected polymer from Group I.  It would have been grouped with a separate Group V had it been claimed at the time of the restriction, and the technical feature common to Groups I-V would have been the Rose Bengal linked to polymeric material, which is known as outlined in the restriction mailed 5/3/2021. 
Claims 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 23rd, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Claim 1 recites “…a polymer comprising a monomer…”.  This limitation is indefinite because two interpretations are possible:
(1) the monomer is polymerized, thereby forming the claimed polymer;
(2) the monomer is in the same composition as a polymer (a mixture of monomer and polymer).
Based on the teachings of the instant specification, the applicant appears to be claiming interpretation (1).  For the purposes of further examination the claimed polymer has been interpreted to be a polymer made from polymerizing the first and second monomers.
Claims 2-9 are rejected for indefiniteness because they depend from indefinite claim 1.
Regarding claim 1:  Line 5 recites “the substrate”.  This limitation does not have proper antecedent basis because “a substrate” does not appear earlier in the claim language, and it is indefinite whether the applicant is trying to claim a polymer or a distinct substrate.  For the purposes of further examination the composition as a whole has been interpreted to be the substrate in the absence of further guidance.
Claims 2-9 are rejected for indefiniteness because they depend from indefinite claim 1.
Regarding claim 2:  Claim 2 recites “is substantially similar to the following structure”.  This limitation is indefinite because there are no clear metes and bounds in the specification that would allow for a person having ordinary skill in the art to determine what is “substantially similar” to the claimed structure.  For instance, the claimed structure is a xanthene.  Is any xanthene considered “substantially similar”?  Rose Bengal is already required by claim 1, and claim 2 may be an improper broadening claim based on applicants’ interpretation of “substantially similar”.
Regarding claim 3:  Claim 3 recites “the dye”.  This limitation is indefinite because there is no antecedent basis for “a dye” in claim 1.  Claim 1 already recites Rose Bengal.  For the purposes of further examination claim 3 has been examined with the first monomer connected to Rose Bengal.
Regarding claim 8:  Claim 8 has two antecedent basis problems.  Neither “the hydrophobic polymer” nor “the matrix polymer” are contained in a prior claim.  Furthermore there is no distinction between the matrix polymer and the hydrophobic polymer.  For the purposes of further examination the claim has been interpreted as the core containing a hydrophobic polymer and the shell containing a matrix polymer.
Regarding claim 9:  Claim 9 recites “1s”.  It is not clear what the meaning of this term is.  For the purposes of further examination claim 9 has been interpreted to be a coating of the polymer having the claimed thickness.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over XXX in view of Pellach et al., Journal of Photochemistry and Photobiology A: Chemistry 228 (2012) 60– 67 in view of US 2012/01000 to Appeaning et al.
Regarding claim 1:  Pellach teaches a polymer comprising a first monomer operatively connected to a dye (Pellach Scheme 1).  The polymer comprises a second monomer (e.g. styrene, section 2.3) in the presence of an anionic surfactant (SDS).
The difference between Pellach and the invention as claimed is that Pellach uses a xanthene analog (fluorescein) rather than the claimed species of Rose Bengal.  However, Appeaning teaches similar free radical polymerizations of monomers made by operatively linking xanthanes such as either fluorescein or Rose Bengal (Appeaning ¶ [0074]) with free-radically polymerizable monomers and second monomers (Appeaning ¶ [0077]).  Pellach and Appeaning are analogous art in that they are concerned with the same field of endeavor, namely xanthene dyes linked to free-radically polymerizable moieties, used to produce photoexcitable polymers for biological applications.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to substitute the fluorescein-linked monomer in Pellach for its art-recognized equivalent Rose Bengal as taught by Appeaning.  prima facie obvious (MPEP § 2144.06 II).  The motivation in making the substitution would have been to change the operative wavelength (Appeaning ¶ [0074])or to modify the composition of Pellach to further target microorganisms through singlet oxygen generation (Appeaning ¶ [0012]-[0013]). 
Regarding claims 2 and 4-5:  Substitution of Rose Bengal for fluorescein in the monomer creation process in Pellach will produce a monomer substantially similar to the claimed structure since Rose Bengal has the claimed structure, and the styrenic monomer covalently bonded to the Rose Bengal will be substantially similar to the claimed monomer.
Regarding claim 3:  Appeaning teaches Rose Bengal (¶ [0013]).
Regarding claim 6:  Appeaning teaches polymers containing acrylic acid second monomers (Appeaning ¶ [0051]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add acrylic acid monomer to the invention of Pellach with the motivation of increasing the glass transition temperature to increase flexibility and tack (Appeaning ¶ [0049]).
Regarding claim 7:  Pellach (section 2.3) and Appeaning (¶ [0049]) both utilize free-radical polymerization.
Regarding claim 8:  Pellach in view of Appeaning teaches the claimed polymerization process.  The claimed structure has been interpreted to be present in the indefinite combination.
Regarding claim 9:  Appeaning teaches the composition as a dry coating that can be full or partial (¶ [0082]).  A person having ordinary skill in the art would have been motivated to Appeaning ¶ [0019]).

Prior Art Cited
	US 2003/0095916; USPN 6,545,102; USPN 5,431,845, and Pessoni et al. use a grafting process to arrive at similar Rose Bengal modified polymers.
	US 2014/0187451 and US 2013/0210156 teach what appears to be similar core-shell structure, but it cannot be determined with the present indefinite claim language.
	Nowakowska et al. teaches Rose Bengal/vinyl chloride monomers.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767